Title: To John Adams from Thomas Brand Hollis, 12 February 1791
From: Hollis, Thomas Brand
To: Adams, John



Feb 12. 1791.

Mr. Brand Hollis having met with this second volume of the History of Bologna by Ghiradacci requests Mr Adams to accept of it from gratitude to him for having produced to the publick the act of the 3 of June 1257 by which all the slaves & villains were manumitted.  The book containing it is intitled The Paradise of pleasure.
1605. Ghirardacci lib VI. p. 194
con Licenza de Superiori.
There has been 3. Edit of this 2 vol book. 1657. Edit. 3d.
